UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-27622 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1796693 (I.R.S. Employer Identification No.) P.O. Box 1128 Abingdon, Virginia (Address of principal executive offices) 24212-1128 (Zip Code) 276-628-9181 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company (See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Act). Large Accelerated Filer[]Accelerated Filer[]Non-Accelerated Filer []Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,851,780 shares of common stock, par value $0.625 per share, outstanding as of November 13, 2015 Explanatory Note Highlands Bankshares, Inc. is filing this Amendment (the "Form 10-Q/A") to our Quarterly Report on Form 10-Q for the quarter ended September 30, 2015 (the "Form 10-Q"), filed with the Securities Exchange Commission ("SEC") on November 13, 2015, for the purpose of furnishing the Interactive Data File as Exhbit 101. The Interactive Data Filewas inadvertently omitted from the Form 10-Q as orginally filed due to unacticipated technical difficulties. No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, and does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. 2 Exhibit Index Rule 13a-14(a) Certification ofChief Executive Officer* Rule 13a-14(a) Certification of Chief Financial Officer* Rule 13a-14(a) Certification of Vice President of Accounting* Certification Statement ofChief Executive Officer pursuant to 18 U.S.C. Section 1350*. Certification Statement of Chief Financial Officer pursuant to 18 U.S.C. Section 1350* Certifiction Statement of Vice President of Accounting pursuant to 18 U.S.C. Section 1350* 101.INS XBRL Instance Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document * Previously filed. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) November 24, 2015 /s/ Timothy K. Schools Timothy K. Schools President and Chief Executive Officer November 24, 2015 /s/ Robert M. Little, Jr. Robert M. Little, Jr. Chief Financial Officer November 24, 2015 /s/ James R. Edmondson James R. Edmondson Vice President - Accounting 4
